       Case 2:19-cv-00786-CKD Document 26 Filed 11/10/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BYRON CHAPIN MYERS,                               No. 2: 19-cv-00786 CKD P
12                        Plaintiff,
13           v.                                         ORDER
14    K. BATES, et al.,
15                        Defendants.
16

17          On October 23, 2020, the undersigned ordered Deputy Attorney General J. Bridges to

18   show cause why sanctions should not be imposed against him or CDCR counsel as a result of the

19   October 22, 2020 settlement conference held in this action before the undersigned. (ECF No. 24.)

20   On November 4, 2020, Deputy Attorney General Bridges filed a response to the order to show

21   cause. (ECF No. 25.)

22          For the reasons stated herein, the undersigned discharges the order to show cause, with the

23   following observations.

24          The order to show cause directed Deputy Attorney Bridges to show cause why sanctions

25   should not be imposed for his failure to communicate with plaintiff prior to the settlement

26   conference. (ECF No. 24 at 3.) The order to show cause noted that the May 1, 2020 order

27   referring this action to the Post-Screening ADR Project directed defense counsel to speak with

28   plaintiff before the settlement conference and move to opt out of the pilot project if defense
                                                       1
        Case 2:19-cv-00786-CKD Document 26 Filed 11/10/20 Page 2 of 4


 1   counsel in good faith determined that a settlement conference would be a waste of resources. (Id.

 2   at 2, n.2.)

 3           In the response to the order to show cause, Deputy Attorney General Bridges did not

 4   address his failure to communicate with plaintiff prior to the settlement conference. Accordingly,

 5   the undersigned assumes that Deputy Attorney General Bridges, in fact, failed to communicate

 6   with plaintiff prior to the settlement conference, as required by the May 1, 2020 order. The

 7   undersigned is disturbed by Deputy Attorney General Bridges’ failure to fulfill this obligation.

 8           The order to show cause also directed Deputy Attorney General Bridges to show cause

 9   why sanctions should not be imposed for his failure to research plaintiff’s other actions prior to

10   the settlement conference. (Id. at 3.) At the settlement conference, the undersigned discussed

11   with Deputy Attorney General Bridges the possible settlement of two other actions filed by

12   plaintiff, i.e., case nos. 2:20-cv-00151 DMC P and 2:20-cv-0153 DB P. (Id. at 2.) Deputy

13   Attorney General Bridges informed the undersigned that he was unaware of these cases because

14   they had not been served on any defendants, and indicated that he was not prepared to discuss

15   settling those two cases. (Id.)

16           In the response to the order to show cause, Deputy Attorney Bridges states that, as

17   required by the Department of Justice and CDCR’s guidelines, he researched his office’s database

18   to find any other current pending claims filed by plaintiff in which the Department of Justice

19   represents the defendants. (ECF No. 25 at 7.) Deputy Attorney General Bridges states that he

20   was not aware of 2:20-cv-00151 and 2:20-cv-0153 because he did not represent the defendants in
21   those cases and he was unaware if CDCR could or would represent defendants in those filings.

22   (Id. at 2.)

23           As stated by the undersigned at the settlement conference and in the order to show cause,

24   brown bag training sessions offered by the court, attended by Deputy Attorney General Bridges,

25   provide information that preparation for settlement conferences includes reviewing CM/ECF to

26   determine whether the plaintiff/inmate has other cases, including unserved cases. (ECF No. 24 at
27   2.) In the response to the order to show cause, Deputy Attorney General Bridges does not discuss

28   this training he allegedly received. The undersigned is disturbed by Deputy Attorney Bridges’
                                                       2
       Case 2:19-cv-00786-CKD Document 26 Filed 11/10/20 Page 3 of 4


 1   failure to fulfill his obligation to review CM/ECF for other cases filed by plaintiff prior to

 2   attending the settlement conference.

 3          Finally, in the order to show cause, the undersigned ordered Deputy Attorney Bridges to

 4   show cause for his failure to ensure that someone from CDCR with settlement authority was

 5   available at the time of the settlement conference. (Id. at 3.) The order to show cause observed

 6   that during the settlement conference, the undersigned asked Deputy Attorney General Bridges to

 7   call CDCR to find out if someone was available to authorize a larger settlement amount. (Id. at

 8   2.) After making a telephone call, Deputy Attorney General Bridges informed the undersigned

 9   that the CDCR official responsible for this action was not available. (Id.) Deputy Attorney

10   General Bridges informed the undersigned that only the Legal Officer of the Day was available.

11   (Id.) The Legal Officer of the Day informed Deputy Attorney General Bridges that they could

12   not authorize Deputy Attorney General Bridges to settle this action for more than the minimal

13   amount originally offered. (Id.)

14          In the response to the order to show cause, Deputy Attorney General Bridges states that

15   the Legal Officer of the Day “had full access to the file, was aware of the settlement conference,

16   and was fully aware of the settlement evaluation prior to receiving the phone call from Deputy

17   Attorney General Bridges.” (ECF No. 25 at 3.)

18          It appears to the undersigned that while the Legal Officer of the Day technically had

19   settlement authority, that person was not familiar with the facts of this case and potentially any

20   other relevant information at the time they received the telephone call from Deputy Attorney
21   General Bridges. It appears that the Legal Officer of the Day’s decision not to authorize a higher

22   settlement amount was made “on the fly,” after quickly reviewing the file during the telephone

23   call with Deputy Attorney General Bridges. The CDCR Chief Deputy General Counsel assigned

24   to the case should have been available at the time of the settlement conference.

25          Despite the concerns expressed above, the order to show cause is discharged. However,

26   the undersigned also orders that in all future settlement conferences before the undersigned
27   attended by deputies from the Torts Section of the Office of the Attorney General, the DAG shall

28   have a CDCR representative attend via Zoom with authority to authorize settlements. The
                                                        3
       Case 2:19-cv-00786-CKD Document 26 Filed 11/10/20 Page 4 of 4


 1   CDCR representative with the authority to authorize settlements shall have knowledge of the case

 2   prior to the settlement conference and, preferably, be the CDCR Counsel assigned to the case.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.   The October 23, 2020 order to show cause (ECF No. 23) is discharged;

 5          2. In all future settlement conferences before the undersigned attended by deputies from

 6               the Torts Section of the Office of the Attorney General, the DAG shall also have a

 7               CDCR representative attend via Zoom with authority to authorize settlements. The

 8               CDCR representative with the authority to authorize settlements shall have knowledge

 9               of the case prior to the settlement conference and, preferably, be the CDCR Counsel

10               assigned to the case; and

11          3. The Clerk of the Court shall serve this order on Supervising Deputy Attorney General

12               Monica Anderson.

13   Dated: November 10, 2020

14

15

16

17
     My786.dis
18

19

20
21

22

23

24

25

26
27

28
                                                       4
